Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 06/16/2022 have been entered.
	The amendments to the specification and drawings filed 06/16/2022 have been entered.  
	The drawing objections are withdrawn in view of the amendments.
	The 35 USC 112(b) rejections of claims 1-7 are withdrawn in light of the amendments.  

Reasons for Allowance
	Claim 1, and those depending therefrom including claims 2-9, is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Yukio (JP20043006219A) discloses the method of claim 1, particularly arranging a synthetic quartz glass substrate to be in contact with a plate material and sandblasting the surface of the substrate, but fails to disclose “a plate shaped spacer to be in contact with outer peripheral side surfaces of a synthetic quartz glass” and wherein “a plate material [is] to be in contact with the outer peripheral side surfaces of the spacer” as claimed.
While spacers are generally well-known to fill gaps between a workpiece and holder, the prior art of Yukio uses the “plate material” to provide protection to the edge and any spacing thereof of the plate material from the edge of the wafer would not have been obvious as, without the prior art stating this was acceptable, this may have reduced the functionality of the “plate material” of Yukio.  
Furthermore, Yukio shows a desire to have the plate material that is in contact with the synthetic quartz glass substrate protrude from a surface of the substrate and, with a spacer added, one would have not found it obvious to make it “so that the plate material is protruded from a surface of the substrate” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723